Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered March 8, 1996, convicting defendant, upon her plea of guilty, of murder in the second degree, and sentencing her to a term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw her plea. Despite specific inquiry by the court, defendant did not provide details as to her allegation of coercion. Nor did she respond to the court’s request that she explain why counsel was allegedly ineffective. In fact, defendant admitted that she sought to withdraw her plea because she only wanted a shorter sentence. After counsel and defendant were afforded an opportunity to present their arguments, the court appropriately denied the motion without ordering any further hearing (see, People v Frederick, 45 NY2d 520).
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.